


TIMBERLAND
PURCHASE AND SALE AGREEMENT
FOR THE SOUTHWEST WASHINGTON TIMBERLANDS
by and among
PLUM CREEK TIMBERLANDS, L.P.,
and
PLUM CREEK MARKETING, INC.,
As Seller
and
POPE RESOURCES, A Delaware Limited Partnership

--------------------------------------------------------------------------------

As Purchaser
Dated the 12th day of February, 2001

--------------------------------------------------------------------------------

TIMBERLAND
PURCHASE AND SALE AGREEMENT
FOR THE SOUTHWEST WASHINGTON TIMBERLANDS

    THIS AGREEMENT is made and entered into this 12th day of February, 2001, by
and among PLUM CREEK TIMBERLANDS, L.P., a Delaware limited partnership, as
successor by merger to Plum Creek Timber Company, L.P., a Delaware limited
partnership ("Seller Timberlands") and PLUM CREEK MARKETING, INC., a Delaware
corporation ("Seller Marketing" and, together with Seller Timberlands,
"Seller"), each of whose address is 999 Third Avenue, Suite 2300, Seattle,
Washington 98104, and POPE RESOURCES, A Delaware Limited Partnership whose
address is 19245 Tenth Avenue Northeast, Poulsbo, Washington 98370-0239
("Purchaser").

    Purchaser desires to purchase from Seller and Seller desires to sell to
Purchaser approximately 44,500 acres of timberland and associated property and
assets located in the State of Washington, known as the Southwest Washington
Timberlands. In consideration of the mutual covenants set forth in this
Agreement, the receipt and sufficiency of which are acknowledged, and subject to
all terms of this Agreement, the parties agree as follows:

1.  Purchase and Sale of Assets.

    Subject to the contingencies and other terms and conditions contained
herein, Seller agrees to sell and Purchaser agrees to purchase the Assets (as
defined in Paragraph1.6), as follows:

    1.1  Timberlands.  All of Seller's right, title and interest in and to
certain real property owned by Seller Timberlands in Clark, Cowlitz, Skamania,
Lewis and Pierce Counties, Washington, as further described on Exhibit "A"
attached hereto and incorporated herein by this reference, together with all
other rights and interests related or appurtenant thereto, including but not
limited to all of Seller's right, title, and interest (i) in and to the
merchantable and unmerchantable timber, growing, lying, standing or felled,
timber interests and timber rights located on or appurtenant to the Timberlands;
(ii) in and to any cutting rights under public or private timber deeds; (iii) in
and to any mineral, sand, oil, gas, hydrocarbon substances and gravel and other
hard rock rights on and under the Timberlands not previously severed by Seller's
predecessors in interest; (iv) in and to all fixtures and improvements located
on the Timberlands, if any; and (v) in and to any development rights, air
rights, water, water rights, ditch and ditch rights appurtenant to the
Timberlands (collectively, all property described in this Paragraph 1.1 is
herein called the "Timberlands").

    1.2  Building.  All of Seller's right, title and interest in and to certain
real property owned by Seller Marketing, located in Kelso, Cowlitz County,
Washington, as legally described on Exhibit "B" attached hereto and incorporated
herein by this reference, together with all other rights and interests related
or appurtenant thereto, including but not limited to all of Seller's right,
title, and interest (i) in and to the office building and related fixtures and
improvements located thereon, and (ii) in and to any development rights, air
rights, water, water rights, ditch and ditch rights appurtenant thereto
(collectively, all property described in this Paragraph 1.2 is herein called the
"Building").

    1.3  Contracts.  Subject to the provisions of Paragraph 10.1, all rights of
Seller in and to all contracts, agreements, operating contracts, stumpage
contracts, leases, permits, approved Forest Practice Applications, licenses,
governmental consents and agreements, approvals and clearances, and service,
maintenance, utility and operating contracts and warranties, equipment and
vehicle leases, agreements for construction of roads or other improvements,
rights under any payment, performance, or bonds relating to or associated with
the Timberlands or the Building and listed in Schedule 1.3 ("Contracts").

2

--------------------------------------------------------------------------------

    1.4  Access Rights and Easements.  All rights and interests of Seller in and
to any access rights, rights-of-way and easements appurtenant to or benefiting
the Timberlands or the Building and listed in Schedule 1.4 ("Access Rights and
Easements").

    1.5  Personal Property.  Any and all personal property, tangible and
intangible, including without limitation all furniture, fixtures, equipment,
vehicles and tools, used in connection with or located upon or within the
Timberlands or the Building, Seller's records and information relating to timber
inventories, timber management and operations reports, records relating to title
matters, current agreements, roads, current leases, equipment, current permits,
current easements and access rights, and environmental conditions, maps,
property books, aerial photos, plans, drawings, specifications, renderings,
engineering studies, surveys, aerial spraying records, fertilization records,
research reports, growth and yield studies, timber cruises, appraisals, soil
stability studies, disease/insect reports, endangered species survey results,
biological studies, grading or drainage studies, environmental and hazardous
waste studies and reports and related data and materials, and electronic data
solely concerning the Timberlands or the Building (excluding electronic forms of
existing contracts, leases, permits or other operating agreements, copies of
which have been provided to Purchaser), including the timber inventory, data
base software program and mapping software program that can operate independent
of Seller's mainframe and that Seller is permitted to license to Purchaser but
excluding proprietary software of a type used by or which may be used by Seller
in its other timber, forestry or mill operations, and including all such
additional personal property as further identified or described on Schedule 1.5
(collectively, the "Personal Property").

    1.6  Assets.  The Timberlands, the Building, Contracts, Access Rights and
Easements and Personal Property are sometimes collectively referred to as the
"Assets." The Assets shall not include the excluded assets ("Excluded Assets")
set forth on Schedule 1.6.

    1.7  Possession.  Purchaser shall be entitled to possession of the Assets
upon Closing.

2.  Purchase Price and Terms.

    2.1  Purchase Price.  The purchase price for the Assets is Fifty-Four
Million Two Hundred Fifty-one Thousand Dollars ($54,251,000.00) ("Purchase
Price").

    2.2  Earnest Money.  Upon full execution hereof, Purchaser shall place into
the escrow with the Escrow Agent (defined below) the amount of One Million
Dollars ($1,000,000.00), in cash, paid or delivered as earnest money (the
"Earnest Money") in part payment of the Purchase Price for the Assets. The
Earnest Money shall be invested by Escrow Agent in an interest-bearing account
mutually acceptable to the parties, with all interest earned thereon being for
the account of Purchaser. The Earnest Money shall be refunded to Purchaser if
this Agreement terminates for any reason other than Purchaser's failure to close
without legal excuse. The Earnest Money shall constitute Seller's sole and
exclusive remedy in the event Purchaser fails to close this transaction without
legal excuse.

    2.3  Payment of Purchase Price.  At Closing, Purchaser shall pay Seller in
cash or by wire transfer, or otherwise immediately available federal funds the
entire Purchase Price, of which the Earnest Money receipted herein is a part.

    2.4  Purchase Price Allocation.  The parties shall allocate the Purchase
Price among the Assets in accordance with Section 1060 of the Internal Revenue
Code and shall cooperate with each other and provide such information as may be
requested in connection with the preparation of the allocation. The parties
shall report the federal, state and local tax consequences of the purchase and
sale contemplated hereby (including the filing of IRS Form 8594) in a manner
consistent with such allocation. The parties further agree that the Purchase
Price shall be allocated $53,772,000.00 to the Timberlands, which is further
allocated as follows: $201,107.00 to the Timberlands in Clark County,
$3,715,645.00 to the

3

--------------------------------------------------------------------------------

Timberlands in Cowlitz County, $19,230,480.00 to the Timberlands in Lewis
County, $96,790.00 to the Timberlands in Pierce County, and $30,527,978.00 to
the Timberlands in Skamania County. The parties allocate $450,000.00 of the
Purchase Price to the Building, and $29,000.00 of the Purchase Price to the
Personal Property and other Assets constituting personal property.

3.  Closing.  Closing ("Closing") shall occur at the offices of Transnation
Title Insurance Company, 1200 Sixth Avenue, Seattle, Washington 98101 ("Escrow
Agent") on the date ("Closing Date") that is on or before April 4, 2001, if
closing by such target date is feasible for the parties, but in no event later
than April 13, 2001, unless such date is extended pursuant to Paragraph 14 or
otherwise by written agreement of the parties; provided, however, that if the
condition to closing described in Paragraph 17.1(i) is met prior to March 15,
2001, the Closing Date shall be the date that is on or before March 23, 2001, if
closing by such target date is feasible for the parties, but in no event later
than March 30, 2001, unless such date is extended pursuant to Paragraph 14 or
otherwise by written agreement of the parties.

    4.  Representations and Warranties of Seller.  Seller represents and
warrants to Purchaser that except as disclosed in a Schedule or Schedules
hereinafter described:

    4.1  Organization.  Seller Timberlands is a limited partnership duly
organized and validly existing under the laws of the State of Delaware. Seller
Marketing is a corporation duly organized and validly existing under the laws of
the State of Delaware.

    4.2  Good Standing.  Seller Timberlands and Seller Marketing are each
qualified to do business in the State of Washington.

    4.3  Power and Authority for Transaction.  Seller Timberlands and Seller
Marketing each have the power and authority to execute, deliver and perform this
Agreement and the transactions contemplated herein in accordance with the terms
hereof.

    4.4  Authorization.  The execution and delivery by each Seller of this
Agreement and the due consummation of the transactions contemplated herein have
been duly and validly authorized by all necessary partnership or corporate
actions on the part of each Seller and this Agreement constitutes a valid and
legally binding agreement of each of Seller Timberlands and Seller Marketing.

    4.5  No Violation or Conflicts.  Neither the execution and delivery of this
Agreement by Seller nor the consummation by Seller of the transactions
contemplated herein (i) constitute a violation of Seller Timberlands'
certificate of limited partnership or limited partnership agreement, or the
Certificate of Incorporation or Bylaws of Seller Marketing, or (ii) result in
the breach of or the imposition of any lien on any Assets pursuant to, or
constitute a material default under, any indenture or bank loan or credit
agreement or other agreement or instrument to which either Seller is a party or
by which it or its property may be bound or affected. Except for consents or
approvals which will have been obtained or actions which will have been taken on
or prior to the Closing Date, and except for consents, approvals, authorizations
or actions described in Paragraphs 14 or 19.5, no consent, approval,
authorization or action by any governmental authority, or any person or entity
having legal rights against or jurisdiction over Seller, is required in
connection with the execution and delivery by Seller of this Agreement or the
consummation by Seller of the transactions contemplated herein, except as set
forth on Schedule 4.5.

    4.6  No Defaults.  To Seller's knowledge, the Contracts and Access Rights
and Easements are valid and in full force and effect, and no event has occurred
or is claimed to have occurred which may render unenforceable or permit the
termination of any of the Contracts or Access Rights and Easements. Except as
disclosed on Schedule 4.6, to Seller's knowledge, neither Seller nor, to
Seller's knowledge, any other party thereto has breached or violated or is
claiming Seller has breached or violated any provision of, or is in default or
is claiming Seller is in default in any respect under, the

4

--------------------------------------------------------------------------------

terms or conditions of any Contract or Access Right or Easement. Except as
disclosed on Schedule 19.5, the Contracts are assignable to Purchaser without
consent.

    4.7  Condemnation Proceedings.  Subject to Paragraph 17.1(e), no
condemnation proceeding is pending or, to the knowledge of Seller, threatened
which affects or could reasonably be expected to affect the Timberlands or the
Building.

    4.8  Environmental Matters.  To Seller's knowledge, except as set forth on
Schedule 4.8, Seller warrants that:

    (a) neither the Timberlands nor the Building have at any time been used for
or suffered the generation, transportation, management, handling, treatment,
storage, manufacture, emission disposal, release or deposit of any hazardous
substances or fill or other material containing hazardous substances in material
violation of applicable laws;

    (b) there are no underground storage tanks on the Timberlands or the
Building;

    (c) Seller has not received written notification from any third party,
including,but not limited to, any governmental agency, alleging that Seller,
with respect to the management and operations of the Timberlands and the
Building, the Timberlands or the Building are not materially in compliance with,
may require remediation under, or be subject to liability under applicable
environmental laws; and

    (d) there are no hazardous substances in, on or under the Timberlands or the
Building or any part thereof that are in violation of applicable environmental
laws except for such violations as would not (individually or in the aggregate)
be material.

    Except as to matters covered by Seller's warranty set forth in this
Paragraph 4.8, Purchaser releases Seller from all costs, losses, liabilities,
obligations and claims, of any nature whatsoever, known and unknown, that
Purchaser may have against Seller or that may arise after the date of Closing
based in whole or in part upon (i) Seller's failure to comply with any
environmental laws applicable to the Timberlands or the Building; or (ii) the
presence, release or disposal of any hazardous substance, solid waste, or any
other environmental contamination on, within, or from the Timberlands or the
Building before, as of, or after the Closing Date. The above-referenced release
does not cover or apply to any statutory or common law claim for contribution or
indemnity that may arise to the extent Purchaser suffers any liabilities or
obligations from future claims of any governmental agency arising out of (i) or
(ii) above, or any claims, costs, losses, liabilities, or obligations arising
out of the activities of Seller or its agents, contractors or employees on, in,
under or about the Timberlands or the Building after the Closing Date. As used
herein, the term "environmental laws" shall mean all applicable federal, state
or local laws, rules, regulations, governmental permits or other binding
determinations of any governmental authority relating to or addressing the
environment, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, as amended ("CERCLA"), and the
Resource Conservation and Recovery Act, as amended ("RCRA"), the Toxic
Substances Control Act, as amended ("TSCA"), the Clean Water Act, as amended
("CWA"), the Clean Air Act, as amended ("CAA"), and the Oil Pollution Control
Act of 1990, as amended ("OPA"). As used herein, the terms "hazardous substance"
and "release" (as it relates to the release of hazardous substances as opposed
to the release of claims) have the meanings specified in CERCLA and the terms
"solid waste" and "disposal" (or "disposed") have the meanings specified in
RCRA. If either CERCLA or RCRA is amended to broaden the meaning of any term
defined thereby, the broader meaning shall apply to this Paragraph 4.8 after the
effective date of the amendment. Moreover, to the extent that Washington law
establishes a meaning for "hazardous substance," "release," "solid waste," or
"disposal" that is broader than that specified in either CERCLA or RCRA, the
broader meaning shall apply.

5

--------------------------------------------------------------------------------

    4.9  Suits, Actions or Proceedings.  Except as disclosed in Schedule 4.9,
there is (i) no court or administrative decision, permit, moratorium, judgment
or order against Seller or its predecessors in interest or specifically
involving the Timberlands or the Building which materially and adversely affects
the value of the Timberlands or Building or the operations of the Timberlands or
the Building as they are currently being operated; (ii) no legal, administrative
or other suit, action, proceeding or arbitration, or governmental investigation
pending or, to the knowledge of Seller, threatened against Seller or
specifically involving the Timberlands or the Building which would reasonably be
expected to materially and adversely affect the value of the Timberlands or
Building or the operations of the Timberlands or the Building as they are
currently being operated; and (iii) no legal, administrative or other suit,
action, proceeding or arbitration, or governmental investigation pending or, to
the knowledge of Seller, threatened by or involving any Employee (defined below)
relating to Seller's employment of any such Employee. Except as set forth in
Paragraph 14, there is no suit, action, claim, arbitration or other proceeding
pending, or to the knowledge of Seller, threatened before any court or
governmental agency, which may result in the restraint or prohibition of the
consummation of the transactions contemplated by this Agreement.

    4.10  Broker Fees.  Seller has not employed any broker, agent or finder, or
incurred any liability for any brokerage fees, agents' commissions or finders'
fees, in connection with the transactions contemplated herein.

    4.11  Compliance.  Except as disclosed on Schedule 4.11, (i) Seller has not
received written notification from any governmental agency alleging that the
Timberlands or the Building or the use or condition thereof are not presently in
compliance with applicable laws (other than environmental law notices set forth
in Schedule 4.8), and (ii) Seller has no knowledge of any such violations
relating to the Timberlands or the Building or the use or condition thereof. To
Seller's knowledge, Seller maintains the Assets in material compliance with all
applicable laws, ordinances, codes, permits, approved Forest Practices
Applications, and regulations. Seller has not engaged in any timber harvest
operations on the Timberlands since January 1, 2001.

    4.12  Schedules.  Seller shall deliver the Schedules referred to in this
Agreement to Purchaser not later than February 15, 2001. Purchaser shall have
until the earlier of five (5) business days after Purchaser's receipt of any
such Schedules or February 23, 2001, to provide notice of Purchaser's
disapproval of the Schedules, which approval shall not be unreasonably withheld.
In the event Purchaser does not provide Seller with notice of Purchaser's
disapproval by February 23, 2001, Purchaser shall be deemed to have accepted the
Schedules. Subject to the provisions of Paragraph 10.1, in the event Purchaser
does not approve the Schedules as provided in this Paragraph 4.12, Purchaser
shall have the right to terminate this Agreement by providing written notice to
Seller not later than February 23, 2001, in which event the Earnest Money shall
be refunded to Purchaser; provided, however, Purchaser shall not be entitled to
terminate this Agreement for items on the Schedules which do not or which are
not reasonably expected to have a material adverse effect on the value of the
Assets. Notwithstanding the foregoing, if Purchaser disapproves any of Seller's
proposed form of transfer instruments (i.e. Schedules 17.5(a)(i), 17.5(a)(ii),
17.5(a)(iii), or 17.5(a)(v)), Purchaser and Seller shall use their commercially
reasonable efforts to reach agreement with respect to a resolution of
Purchaser's objection within five (5) business days.

    4.13  Marketable Title.  Seller has good and marketable title to the Assets
and at Closing such Assets will be free and clear of all liens, security
interests, charges and encumbrances except, in the case of the Timberlands or
the Building, Permitted Exceptions defined in Paragraph 7(c).

    4.14  Unrecorded Encumbrances; Ongoing Rights.  There is currently and shall
prior to Closing be no timber cutting or harvesting activity on or removal of
any timber from the Timberlands. Except as disclosed in Schedule 4.14, neither
the Timberlands nor the Building is subject to any material leases, cutting
rights, logging, stumpage or other agreements, timber contracts or deeds,
licenses,

7

--------------------------------------------------------------------------------

restrictive covenants, Forest Practice Applications, permits, tenancies,
easements or reservations except the Contracts and those encumbrances of public
record. Seller warrants that it shall not sell, mortgage or otherwise transfer
the Assets or any portion thereof or interest therein, or modify, waive any
rights under or terminate any Contracts or Access Rights and Easements, breach
or violate any terms or conditions in any Contracts or Access Rights and
Easements, or enter into any agreements, create any liens, claims, restrictions
or encumbrances, or grant any rights or interests in or pertaining to the Assets
or release or terminate any existing rights benefiting the Assets without the
prior written consent of Purchaser, which shall not be unreasonably withheld.

    4.15  No Adverse Claims.  Except as disclosed in the Contracts and pursuant
to matters of public record, to Seller's knowledge, neither the Timberlands nor
the Building is subject to any rights of persons in possession or persons making
use thereof which would reasonably be expected to have a material adverse effect
on the value of the Timberlands or the Building, nor has Seller received any
notice that that the Timberlands or the Building is subject to any claim of
adverse possession or prescriptive easement.

    4.16  ESA.  To Seller's knowledge, except as disclosed on Schedule 4.16,
there are no (i) endangered or threatened species (as defined or listed under
federal law) nor any nesting site(s) of or waterways containing any such species
located on the Timberlands, or (ii) areas of the Timberlands within any "owl
circles," which would materially and adversely affect the harvesting of the
timber on the Timberlands.

    4.17  Tribal Rights.  Seller has not received written notice from any
aboriginal or Native American tribe (or representative thereof) of any rights or
claims of such tribe that relate to the Timberlands.

    4.18  Timber Harvest Obligations.  Except as disclosed in Schedule 4.18,
(i) all timber harvest excise taxes, costs and liabilities associated with any
prior harvesting and removal of timber or other natural resources from the
Timberlands have been fully paid, and (ii) all other liabilities and obligations
arising out of the use, ownership or possession of the Timberlands (including,
without limitation, the removal of timber or other natural resources) prior to
Closing will be fully paid and performed by Seller on or before closing.

    4.19  Employee Matters.  There is no collective bargaining agreement
affecting the Employees (defined below). There are no employment agreements with
any Employees except the Special Severance Plan for Southwest Washington
Employees disclosed under Schedule 12.1(b).

5.  Representations and Warranties of Purchaser.  Purchaser represents and
warrants to Seller that:

    5.1  Organization.  Purchaser is a limited partnership duly organized and
validly existing under the laws of the State of Delaware, and has the
partnership power to enter into this Agreement and to carry out the transactions
contemplated herein in accordance with the terms hereof.

    5.2.  Authorization; No Violation or Conflicts.  Subject to obtaining the
consents and approvals described in Paragraph 17.1(f), the execution and
delivery of this Agreement by Purchaser and the due consummation of the
transactions contemplated herein have been duly and validly authorized by all
necessary partnership action on the part of Purchaser, and this Agreement
constitutes a valid and legally binding agreement of Purchaser. Subject to
obtaining the consents and approvals described in Paragraph 17.1(f), neither the
execution and delivery of this Agreement by Purchaser nor the consummation by
Purchaser of the transactions contemplated herein constitute a violation of
Purchaser's agreement of limited partnership or other organizational
documentation or agreements or result in the breach of, or the imposition of any
lien on any assets of Purchaser pursuant to, or constitute a default under, any
indenture or bank loan or credit agreement, or other agreement or instrument to
which Purchaser is a party or by which it or any of its properties may be bound
or

8

--------------------------------------------------------------------------------

affected. Except for the approvals described in Paragraphs 14 and 17 and except
for consents, approvals, or authorizations which will have been obtained or
actions which will have been taken on or prior to the Closing Date, no consent,
approval, authorization or action by any governmental authority or any person or
entity having legal rights against or jurisdiction over Purchaser is required in
connection with the execution and delivery by Purchaser of this Agreement or for
consummation by Purchaser of the transactions contemplated herein, except as may
be set forth on Schedule 5.2 hereto.

    5.3  Broker Fees.  Purchaser has not employed any broker, agent or finder,
or incurred any liability for any brokerage fees, agents' commissions or
finders' fees, in connection with the transactions contemplated herein.

    5.4  Suits, Actions or Proceedings.  Except as set forth in Paragraph 14,
Purchaser has no knowledge of any suit, action, arbitration or other proceeding
pending before any court or governmental agency, which may result in the
restraint or prohibition of the consummation of the transactions contemplated by
this Agreement.

6.  Survival; Cushion Against Claims; Knowledge; Materiality.

    6.1  Survival.  The respective representations and warranties of Seller and
Purchaser contained herein or in any Schedule, certificate or other instrument
delivered by or on behalf of such party pursuant to this Agreement, including
the environmental matters set forth in Paragraph 4.8, shall survive the Closing
for a period of eighteen (18) months and thereafter shall expire and terminate,
and each party shall be forever released from liability to the other based upon
such representations and warranties except as to matters for which notice has
been given by a party of the inaccuracy or breach of any representation or
warranty on or prior to such termination date. The representations and
warranties of Seller contained in Paragraph 4.13 and in any deeds or assignment
instruments transferring the Assets shall not be subject to the terms of this
Paragraph 6.1.

    6.2  Cushion Against Claims.  In the event of any claim by Purchaser against
Seller under Paragraph 4 of this Agreement (other than with respect to covenants
and agreements to be performed by Seller after the Closing and which do not
relate to matters occurring prior to the Closing), no amount shall be owing by
Seller unless and until the amount of damage, loss or expense incurred by
Purchaser exceeds $500,000.00 in the aggregate for all such claims ("Cushion"),
and Seller shall be obligated only with respect to such excess; provided that
the foregoing limitation shall not apply in the event of a breach of or
inaccuracy in the representation and warranty set forth in Paragraph 4.10 or
Paragraph 4.13 or of any warranties under any deed transferring the Timberlands
or the Building. The aggregate amount paid or payable by the Seller pursuant to
claims made under Paragraph 4 (excluding claims made under Paragraph 4.13 or
under the warranties under any deed or instrument transferring any of the
Assets) of this Agreement shall not exceed $10,000,000.00. The provisions of
this Paragraph 6.2 shall not limit in any manner the liability of Seller for any
failure to close this transaction in accordance with this Agreement or for
failure to perform its covenants and agreements under this Agreement which are
to be performed after the Closing and which do not relate to matters occurring
prior to the Closing or which arise from any breach of warranty or covenant
under any deed or instrument transferring any of the Assets.

    6.3  Seller's Knowledge Defined.  "Knowledge" as used in this Agreement with
respect to the Seller shall mean actual current knowledge (as opposed to
constructive or imputed knowledge) of the fact or matter in question by any
officer of the Seller or by David Crooker, General Manager, Cascades Region;
Gary Johnson, Cascade Unit Manager; or Blaine Powell, Superintendent
Timberlands.

    6.4  Materiality Defined.  "Material" or "materiality" or "materially" or
"materially and adversely affect" as used in this Agreement with respect to
Seller shall mean a claim, encumbrance or occurrence

9

--------------------------------------------------------------------------------

(including without limitation a breach of warranty or violation by Seller) that
could lessen the value of the Assets by, or cause damages of, at least
$150,000.00.

7.  Condition of Title and Title Insurance.

    (a) As of the date of closing, title to the Timberlands and the Building is
to be free of all encumbrances or defects except those listed in the preliminary
commitment for title insurance deemed to be Permitted Exceptions as described
below. Monetary encumbrances and any encumbrances arising after the date of this
Agreement not caused by or approved in writing by Purchaser shall not be deemed
to be Permitted Exceptions and shall be discharged by Seller and be paid from
Seller's funds at closing. The following shall not be deemed encumbrances or
defects and shall be deemed to be Permitted Exceptions: rights reserved in
federal patents or state deeds, building or use restrictions consistent with
current zoning, utility easements, other easements not inconsistent with
Purchaser's intended use, and rights previously reserved for minerals, metals
and ores of every kind and nature, and all oil, gas and other hydrocarbons,
together with previously reserved rights of ingress and egress.

    (b) At closing, Seller shall, at Seller's expense, cause the Transnation
Title Insurance Company to furnish to Purchaser a standard form ALTA Owner's or
Purchaser's Policy of Title Insurance (policy form 1970-B or other available
form approved by Purchaser) in the amount of the Purchase Price for the
Timberlands and the Building insuring the title to the Timberlands and the
Building in Purchaser, subject only to the Permitted Exceptions and any liens or
encumbrances suffered or incurred by Purchaser ("Title Policy"). Purchaser shall
be entitled to obtain at closing, at Purchaser's cost, such special endorsements
to the Title Policy as Purchaser may reasonably request.

    (c) Seller has provided a copy of the preliminary commitments for title
insurance for the Timberland and the Building, together with copies of the
exception documents referenced therein. Purchaser shall have until close of
business on February 23, 2001 to notify Seller of any objections Purchaser has
to any matters shown or referred to in the title commitment. Any title
encumbrances or exceptions that are set forth in the title commitment to which
Purchaser does not object during the period specified, except the encumbrances
that Seller is required to remove under Paragraph 7(a) above, shall be deemed to
be permitted exceptions to the status of Seller's title (the "Permitted
Exceptions"). With regard to items to which Purchaser does object within the
period specified, Seller shall attempt to cure and remove such items prior to
Closing. If Seller is unable or fails to cure or remove such items by March 16,
2001, Seller shall notify Purchaser thereof by March 16, 2001, and Purchaser may
either waive its objection and proceed with closing, or terminate this Agreement
by written notice to Seller no later than March 20, 2001. If Purchaser fails to
give such notice to Seller within the time specified, the objection(s) shall be
deemed waived by the Purchaser. If any supplements to any of the title
commitments are issued after the date of this Agreement, Purchaser shall have
until the later of (i) February 23, 2001, or (ii) five (5) business days after
receipt of such supplement, to notify Seller of Purchaser's objection to any
such matters shown therein, and if such notice is not given within such period,
Purchaser shall be deemed to have accepted such matters, except the encumbrances
that Seller is required to remove under Paragraph 7(a) above, as Permitted
Exceptions. If Seller is unable or fails to cure or remove such items by the
required date for Closing, Seller shall notify Purchaser thereof at least two
(2) business days prior to such required date for Closing, and Purchaser may
either waive its objection thereto and proceed with closing, or terminate this
Agreement by written notice to Seller no later than the required date for
Closing.

10

--------------------------------------------------------------------------------

8.  Condition of Property; Subsequent Acts.

    8.1  Limitation on Representations.  Purchaser agrees that neither Seller
nor its agents, officers, employees or assigns shall be held to any covenant or
representation respecting the condition of the Timberlands or any improvements
thereon, or the Building, nor shall Purchaser or Seller or the assigns of either
be held to any covenant or agreement for alterations, improvements or repairs
unless the covenant, representation or agreement relied on is contained herein
or is in writing and attached to and made a part of this Agreement.

    8.2  Limitation of Warranties.  Except for the representations and
warranties made in this Agreement or contained, expressly or impliedly, in the
deeds or instruments transferring any of the Assets, Purchaser specifically
acknowledges and agrees that (i) Seller does not make any representations or
warranties of any kind whatsoever, either express or implied, with respect to
the Timberlands or the Building; and (ii) the Timberlands and the Building are
sold to Purchaser in an "AS IS" and "WITH ALL FAULTS" condition as of the
Closing Date, including without limitation the stability of soils, suitability
for any construction or development, encroachment or boundary questions,
drainage, availability of utilities, zoning, quantity, quality, acreage, access
and similar matters. Purchaser assumes the risk that adverse physical conditions
may not have been revealed by its investigation. The limitations and "AS IS"
provisions of this Paragraph 8.2 specifically do not apply to the express
exceptions to the release granted to Seller in Paragraph 4.8 hereof.

    9.  Liabilities Not Assumed.  Except for obligations under the Contracts and
the Access Rights and Easements arising from and after Closing, and as otherwise
expressly set forth in this Agreement, Purchaser shall not assume or be
responsible for any liabilities of Seller.

10.  Contracts; Access Rights and Easements.

    10.1  Contracts.  Not later than February 15, 2001, Seller shall provide to
Purchaser Schedule 1.3 and true and correct copies of all Contracts (including
all amendments thereto). Purchaser shall have until the earlier of five
(5) business days from Purchaser's receipt of such Schedule 1.3 and Contracts or
February 23, 2001, to notify Seller of any objections Purchaser may have to the
assignment of any Contract or Contracts that are material. If Purchaser does not
so notify Seller of its objection, Purchaser shall be deemed to have accepted
the Contracts listed on Schedule 1.3. In the event Purchaser notifies Seller of
its objection to any such material Contracts pursuant to this Paragraph 10.1,
Seller and Purchaser covenant and agree that each shall use their commercially
reasonable efforts to reach agreement with respect to a resolution of
Purchaser's objections to such Contracts. Subject to the terms of this
Paragraph 10.1, at Closing, Seller shall assign, to the extent assignable, and
Purchaser shall assume the Contracts pursuant to an executed Assignment and
Assumption Agreement in the form of Schedule 17.5(a)(iii) hereto. Subject to the
provisions of Paragraph 19.5, Seller will use all reasonable efforts to obtain
prior to closing any third party consents necessary for the assignment of the
Contracts.

    10.2  Access Rights and Easements.  At Closing, Seller shall assign, to the
extent assignable, and Purchaser shall assume the Access Rights and Easements
pursuant to executed blanket assignments in the form of Schedule 17.5(a)(v)
hereto. Seller shall use reasonable efforts to provide copies of the Access
Rights and Easements to Purchaser by February 15, 2001. Subject to the
provisions of Paragraph 19.5, Seller will use all reasonable efforts to obtain
prior to closing any third party consents necessary for the assignment of the
Access Rights and Easements.

11.  Personal Property.

    At Closing, Seller shall transfer all of Seller's right, title and interest
to the Personal Property, free and clear of all liens and encumbrances, pursuant
to a bill of sale in the form of Schedule 17(a)(ii)

11

--------------------------------------------------------------------------------

and/or other conveyancing documents (such as, with respect to certificated
vehicles, appropriate DMV vehicle transfer of ownership documents) in form
acceptable to the parties.

12.  Employees and Benefit Plans.

12.1  Termination and Rehiring of Employees.

    (a) Purchaser may elect to extend offers of employment to none, any or all
of the employees presently employed in relation to Seller's Southwest Washington
operations all of whom are listed on Schedule 12.1(a) (the "Employees"). With
respect to such employees who accept any such offers of employment and are hired
by Purchaser (the "Transitioning Employees), on and as of the Closing Date,
Seller will take all action necessary to terminate Transitioning Employees and
shall pay such employees all accrued employment related financial obligations
due to them through the close of business on the Closing Date except as
otherwise provided in this Paragraph 12. Purchaser may submit employment
applications to the Employees any time after mutual execution of this Agreement.
Seller and Purchaser may jointly conduct drug testing of the Employees no sooner
than five (5) days prior to Closing; provided that such drug testing shall not
unreasonably interfere with Seller's business operations. Seller and Purchaser
shall each receive the results of any such drug testing. Purchaser may extend
written offers of employment to any or all Employees conditioned upon reasonable
satisfaction of such drug testing procedure. Purchaser shall not be obligated to
hire any Employees whether or not they fail to reasonably satisfy such drug
testing procedure. Each such offer of employment by Purchaser to Employees shall
(i) be effective subject to and as of the Closing; (ii) be at a salary or hourly
wage rate, as applicable, that is at least equal to the salary or hourly wage
rate of similarly situated employees of Purchaser; (iii) provide for employee
benefits that are equivalent to the employee benefits of similarly situated
employees of Purchaser; (iv) be for a position that is substantially similar to
such Employee's present position with Seller; and (v) be for a position in the
general vicinity of the Timberlands. Any Employees who do not accept such offers
of employment or who may accept employment with Seller are referred to herein as
the "Nontransitioning Employees."

    (b) Effective from and after the first day after Closing, Purchaser shall be
solely responsible for any and all liabilities in respect to the Transitioning
Employees relating to such Transitioning Employee's employment with Purchaser
after the Closing, including, without limitation, any and all such liabilities
relating to the claims of any such Transitioning Employees for any severance
compensation or benefits. Except as set forth in this Paragraph 12, Seller shall
remain solely responsible for any and all liabilities with respect to Employees
relating to their employment with Seller prior to Closing, including, without
limitation, any and all such liabilities relating to the claims of Employees for
benefits. Purchaser agrees that in the event Purchaser terminates any
Transitioning Employee without cause within twelve (12) months from Closing,
Purchaser shall pay to such Transitioning Employee the amount payable to such
Transitioning Employee pursuant to Seller's "Special Severance Plan for
Southwest Washington Salaried Employees," a copy of which is attached hereto as
Schedule 12.1(b). Provided, that if such a Transitioning Employee is reemployed
by Seller within twelve (12) months after Closing, Seller shall reimburse
Purchaser for the severance payment. Provided further, that Purchaser does not
assume any liability under any other severance plan of Seller, and that except
as set forth in this paragraph Purchaser may offer Transitioning Employees
whatever severance benefits, if any, it wishes.

    (c) With respect to any Employees to whom Purchaser does not make an offer
of employment in accordance with the requirements of Paragraph 12.1(a) and who
are not offered employment by Seller (the "Terminated Employees"), Purchaser
shall be responsible to reimburse Seller for any and all benefits payable to
such Terminated Employees, if any, pursuant to Seller's "Special Severance Plan
for Southwest Washington Salaried Employees," a copy of which is attached hereto
as Schedule 12.1(b). Provided, that if such a Terminated Employee is reemployed

12

--------------------------------------------------------------------------------

by Seller within twelve (12) months after Closing, Seller shall reimburse
Purchaser for the severance payment. Provided further, that Purchaser does not
assume any liability under any other severance plan of Seller.

    (d) Any and all liabilities for accrued but unpaid vacation days for
services rendered by any Employee prior to Closing shall be borne by Seller.
Each Transitioning Employee will be credited with his or her years of employment
service with Seller for purposes of determining the number of vacation days
available to him or her as an employee of Purchaser.

    (e) From and after the Closing, Seller shall remain solely responsible for
any and all liabilities with respect to the Nontransitioning Employees and
Terminated Employees for all claims arising (whether such claims are made on or
after Closing) on or before the Closing, including but not limited to
liabilities arising under the Worker Adjustment and Retraining Notification Act
of 1990 or COBRA.

    12.2  Employee ERISA and 401 Plans Generally.  Effective as of the first day
after the Closing Date, Purchaser shall amend any existing plan established
pursuant to the Employee Retirement Income Security Act of 1974 or Section 401
of the Internal Revenue Code, defined contribution plans and "401-k" plans, to
provide for (i) the immediate participation of the Transitioning Employees in
each such plan on the same basis as Purchaser's similarly situated employees
then eligible to participate; and (ii) to the extent permissible under
applicable law and within the control of Purchaser, the recognition under each
such plan of all service of the Transitioning Employees with Seller completed
prior to and as of the Closing Date, for purposes of eligibility to participate
and vesting. Purchaser shall accept rollovers to its plans by Transitioning
Employees to the same extent as allowed for Purchaser's other employees.

    12.3  Welfare Plans.  Subject to approval by applicable insurers, effective
from and after the first day after the Closing Date, Purchaser shall cause each
Transitioning Employee and his or her eligible dependents to become eligible to
participate immediately in each employee welfare benefit plan (as such term is
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974)
maintained, as of the Closing Date, by Purchaser and each other benefit
arrangement maintained by Purchaser for the benefit of similarly situated
employees of Purchaser ("Welfare Plans"). Subject to approval by applicable
insurers, Purchaser shall cause each Welfare Plan to (i) recognize the 2001
co-payments and deductible expenses of the Transitioning Employees and their
eligible dependents incurred under those plans that are health benefit plans;
and (ii) waive all pre-existing condition exclusions and limitations of the
Transitioning Employees and their eligible dependents. From and after the
Closing, Seller shall remain solely responsible for liabilities for claims of
the Transitioning Employees and their eligible dependents incurred prior to the
Closing Date under those plans that are health, disability, accident or life
insurance plans and Purchaser shall be solely responsible for all such
liabilities for claims incurred by any Transitioning Employee and his or her
eligible dependents after the Closing Date. For the purposes of this
Paragraph 12.3, a claim for health benefits shall be deemed to have been
incurred when the services that are the subject of such claim are rendered and a
claim for disability, accident or life insurance shall be deemed to have been
incurred when the last event giving rise to such claim occurs. Purchaser and
Seller shall cooperate in ensuring that welfare benefit coverage for
Transitioning Employees and their eligible dependents on and prior to the
Closing is coordinated with such coverage provided after the Closing.

    12.4  Worker's Compensation.  From and after the Closing, (i) Seller shall
remain solely responsible for all worker's compensation claims of any
Transitioning Employee, Nontransitioning Employee or Terminated Employee that
relate to any accident or injury that occurred prior to the Closing, regardless
of whether such claim is filed by such employee before or after the Closing and
(ii) Purchaser shall assume and become solely responsible for all other worker's
compensation claims of any Transitioning Employee.

13

--------------------------------------------------------------------------------

13.  Access to Information.

    Upon full execution hereof, Seller will permit Purchaser to have reasonable
access to the Superintendent Timberlands and to the Personal Property, whether
located in the Building or in Seller's Seattle office, provided, however, that
any such access must be coordinated through Dave Crooker in Seller's Seattle
office. Seller shall provide Purchaser with access to all other materials
reasonably requested by Purchaser. Purchaser and its employees, agents and
consultants shall have the right, at Purchaser's sole cost and expense, to enter
onto the Timberlands and the Building prior to Closing to conduct such
inspections of the Assets, document reviews, interviews with Seller's employees,
and tests as Purchaser deems reasonable; provided, however, that such access
must be coordinated through Dave Crooker in Seller's Seattle office.

14.  Hart-Scott-Rodino Filing.

    As soon as practicable following execution of this Agreement, but in no
event later than two weeks following execution of this Agreement, Purchaser and
Seller shall make appropriate filings under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the "HSR Act"), and shall seek expedited
review by the examining agency. Seller and Purchaser shall expeditiously attempt
to resolve any issues that may arise in connection therewith, including but not
limited to whether any exemption applies to the transaction contemplated by this
Agreement under the HSR Act or regulations promulgated thereunder. The Closing
Date as provided in Paragraph 3 shall be extended, if necessary, by not more
than ten (10) days after all applicable waiting periods or extensions under the
HSR Act shall have expired without any indication by the Department of Justice
or the Federal Trade Commission that either of them intends to challenge the
sale contemplated hereby. If all such waiting periods shall not have expired on
or before June 30, 2001, then either party shall be entitled to terminate this
Agreement without any further liability to the other. Each party shall pay its
requisite filing fee, if any, for the HSR Act filings, and all costs and
expenses relating to such party's compliance with the terms of this paragraph.

15.  Confidentiality; Public Announcements; Return of Information.

    Subject to the provisions of Paragraph 15.3 below:

    15.1  Neither Seller nor Purchaser shall disclose the content or substance
of this Agreement to any individual, firm, partnership, corporation, entity,
governmental authority, or other party except advisors, agents, lenders and
representatives assisting each respective party in connection with this
transaction, and except government agencies and other third parties to whom
notice must be given or from whom consent must be obtained in order to complete
the transactions described herein, until such disclosure is agreed upon in
writing and then only to accomplish the consents and approvals required
hereunder.

    15.2  No press releases or other public statements concerning this Agreement
or the transactions contemplated hereby shall be made by either party without
the prior written approval of the other, provided such approval shall not be
unreasonably withheld or delayed; provided further that the parties shall
cooperate in good faith with respect to issuing a joint press release at or
prior to Closing. Seller acknowledges that this transaction constitutes a
"material transaction" for Purchaser with respect to disclosure requirements and
Purchaser's press release will include disclosure of the Purchase Price.

    15.3  Each party hereto, its representatives, agents and employees shall
hold in strict confidence and shall not use or disclose to any person or
organization any information or data concerning this Agreement or the
transaction contemplated hereby except to the extent that (i) said information
has been published or constitutes a matter of public knowledge or record;
(ii) such disclosure is reasonably necessary for communications with and
reporting to the Board of Directors or other governing body of either party or
reasonably appears to be required by a governmental agency having jurisdiction
over the

14

--------------------------------------------------------------------------------

parties; (iii) such information is necessary in connection with any suit brought
to enforce the obligations of any party hereunder; or (iv) if based upon the
legal opinion of counsel for the disclosing party, that such counsel reasonably
believes that disclosure is necessary or desirable to avoid conflict with or
violation of any applicable law, rule, or regulation.

    15.4  In the event of termination of this Agreement for whatever reason,
Purchaser will return all originals and copies of documents, work papers and
other material obtained hereunder, whether obtained before or after the
execution hereof (subject to retention of true copies for litigation purposes as
applicable), and Purchaser agrees that it will not disclose or divulge any such
information to any other person without Seller's written consent, and will use
its best efforts to keep any information so obtained confidential; provided,
however, that (i) Purchaser may disclose this information to its employees,
attorneys, accountants and prospective lenders who need to know such information
in connection with this transaction and who have been informed of Purchaser's
obligation to maintain the information as confidential; and (ii) Purchaser shall
not be obligated to treat as confidential any information which was known to it
at the time of disclosure or which becomes publicly known or available
thereafter or is rightfully received by Purchaser from a third party.

16.  Exchange.

    Seller may wish to complete this transaction as part of a Section 1031
tax-deferred exchange. Purchaser agrees to cooperate with Seller in documenting
and completing such exchange by agreeing that Seller may transfer Seller's
rights and obligations under this Agreement to Seller's Qualified Intermediary,
in Seller's sole discretion, provided that such assignment, if made, shall not
release Seller from its obligations under this Agreement. Purchaser agrees to
accept Seller's Qualified Intermediary as the assigned Seller of the Property
described in this Agreement. Purchaser shall incur no additional expense or
liability by such cooperation. Purchaser may wish to complete this transaction
(or portion thereof) as part of a Section 1031 tax-deferred exchange. Seller
agrees to cooperate with Purchaser in documenting and completing such exchange
by agreeing that Purchaser may transfer all or any portion of Purchaser's rights
and obligations under this Agreement to Purchaser's Qualified Intermediary or
Exchange Accommodation Titleholder (as defined in Rev. Proc. 2000-37), in
Purchaser's sole discretion, provided that such assignment, if made, shall not
release Purchaser from its obligations under this Agreement. Seller agrees to
accept Purchaser's Qualified Intermediary or Exchange Accommodation Titleholder
as the assigned Purchaser of the Property described in this Agreement. Seller
shall incur no additional expense or liability by such cooperation.

17.  Closing.

    17.1  Conditions to Purchaser's Obligations.  The obligations of Purchaser
to perform this Agreement are subject to the satisfaction, in all material
respects on or before the Closing Date or the date indicated for any such
contingency listed below (whichever is earlier), of each of the following
conditions and any other conditions to Purchaser's obligations hereunder
specified elsewhere in this Agreement, unless waived in writing by Purchaser in
its sole discretion:

    (a) Material Inaccuracies.  Seller's representations and warranties shall be
true and correct in all material respects on and as of the Closing Date as
though made on and as of the Closing Date and Seller shall deliver a certificate
to that effect at Closing.

    (b) Performance of Obligations.  Seller shall have performed all obligations
required to be performed by it prior to or on the Closing Date under this
Agreement.

    (c) Title Insurance Commitment.  At Seller's expense, Purchaser shall have
received a binding commitment from Transnation Title Insurance Company for the
issuance of the Title Policy, and any special endorsements thereto reasonably
required by Purchaser (which special endorsements shall be at Purchaser's
expense), subject only to the Permitted Exceptions.

15

--------------------------------------------------------------------------------



    (d) Suits, Actions or Proceedings.  No suit, action, arbitration or other
proceeding shall be pending before any court or governmental agency, which may
result in the restraint or prohibition of the consummation of the transactions
contemplated by this Agreement, or which could reasonably be expected to have a
material adverse effect on the value of the Assets or the use of the Timberlands
as commercial timberlands, and all governmental and regulatory approvals and
clearances which are required to consummate such transactions shall have been
obtained, including without limitation any required under the HSR Act. None of
the Contracts which could have a material adverse affect on the value of the
Timberlands or Building shall have been terminated or subject to material
amendment or default.

    (e) Casualty, Loss or Condemnation.  The Timberlands or the Building shall
not have become subject, subsequent to the date of this Agreement and prior to
the Closing Date, to physical damage by fire, flood, windstorm, earthquake or
other similar occurrence, or to any condemnation proceeding, which causes or may
result in a diminution in the value of the Timberlands or the Building,
collectively, by at least $5,000,000.00. If Purchaser elects to waive the
condition set forth in this Paragraph 17.1(e), or if any material casualty or
condemnation loss diminishes the value of the Timberlands or the Building,
collectively, by less than $5,000,000.00, the Purchase Price shall be reduced to
reflect the diminution in value resulting or expected to result from the
casualty or condemnation, in which event Seller shall be entitled to retain any
compensation awards, insurance proceeds or other payment or relief resulting
from such casualty or condemnation. If the parties cannot agree upon the extent
of the diminution in value, the determination shall be made by an independent
expert mutually agreed upon by the parties. The foregoing notwithstanding, if
the amount of the casualty or condemnation loss diminishes or is expected to
diminish the value of the Timberlands or the Building, collectively, by
$200,000.00 or less, there shall be no adjustment to the Purchase Price;
provided, however, that in such event Purchaser shall be entitled to receipt and
assignment of any compensation awards, insurance proceeds or other payment or
relief resulting from such casualty or condemnation.

    (f)  Board Approval.  The Board of Directors of Purchaser shall have
approved Purchaser's execution, delivery and performance of this Agreement by
not later than February 23, 2001. In the event Purchaser fails to give notice to
Seller of its inability to obtain board approval by February 23, 2001, Purchaser
shall be deemed to have waived this condition to closing.

    (g) Financing.  Purchaser shall have obtained on or before February 23,
2001, a binding commitment for financing in form and substance and upon such
terms as are satisfactory to Purchaser. In the event Purchaser fails to give
notice to Seller of its inability to obtain a binding commitment for financing
by February 23, 2001, Purchaser shall be deemed to have waived this condition to
closing.

    (h) Environmental Review.  Purchaser may, at Purchaser's sole cost and
expense, conduct an environmental review of the Timberlands and the Building to
be completed not later than February 23, 2001. Purchaser's obligations to
consummate the transactions described herein are subject to and conditioned upon
Purchaser's acceptance of the findings of such environmental review. In the
event Purchaser fails to give notice to Seller of Purchaser's nonacceptance of
its environmental review by February 23, 2001, Purchaser shall be deemed to have
waived this condition to closing.

    (i)  Removal of Timberlands from NFHCP.  The Timberlands shall have been
removed from the Native Fish Habitat Conservation Plan ("NFHCP") and Purchaser
shall have received from a responsible officer of Seller a written certification
warranting that the Timberlands are not subject to the terms, restrictions or
conditions of the NFHCP or any permits or implementation plan issued with
respect thereto.

16

--------------------------------------------------------------------------------

    In the event any of the above conditions to Purchaser's obligations
hereunder are not satisfied or waived by Closing or the earlier dates indicated
above, Purchaser will have the right, exercisable at Purchaser's sole election,
to terminate this Agreement, whereupon the Earnest Money will be refunded to
Purchaser and no party hereto will have any further rights, duties or
obligations hereunder other than those which expressly survive a termination
hereof.

    17.2.  Conditions to Seller's Obligations.  The obligations of Seller to
perform this Agreement are subject to the satisfaction, in all material respects
on or before the Closing Date, of each of the following conditions and any other
conditions to Seller's obligations hereunder specified elsewhere in this
Agreement, unless waived in writing by Seller in its sole discretion:

    (a) Material Inaccuracies.  Purchaser's representations and warranties shall
be true and correct in all material respects on and as of the Closing Date and
Purchaser shall have delivered a certificate to that effect at Closing.

    (b) Performance of Obligations.  Purchaser shall have performed all
obligations required to be performed by it prior to or on the Closing Date under
this Agreement.

    (c) Suits, Actions or Proceedings.  No suit, action, arbitration or other
proceedings shall be pending before any court or governmental agency which may
result in the restraint or prohibition of the consummation of the transactions
contemplated by this Agreement, and all governmental and regulatory approvals
and clearances which are required to consummate such transactions shall have
been received, including without limitation any required under the HSR Act.

    In the event any of the above conditions to Seller's obligations hereunder
are not satisfied or waived by Closing, Seller will have the right, exercisable
at Seller's sole election, to terminate this Agreement, whereupon the Earnest
Money will be refunded to Purchaser and no party hereto will have any further
rights, duties or obligations hereunder other than those which expressly survive
a termination hereof.

    17.3  Prorations.  All personal property taxes, real property taxes, forest
patrol assessments, rents, water and other utilities constituting liens shall be
prorated to the Closing Date.

17.4  Closing Costs.

    (a) At Closing Seller shall pay the following costs and expenses associated
with the closing of the transactions contemplated hereunder:

    (i)  The cost of the standard owner's policy or policies of title insurance;

    (ii) One-half of escrow fees;

    (iii) All transfer, excise, and recording taxes or fees due on the transfer
or conveyance of the Assets, including without limitation real estate excise tax
on the conveyance of the Timberlands and the Building, and sales/use tax on the
transfer of the Personal Property, if any; and

    (iv) Seller's attorneys fees.

    (v) Any and all compensating or "roll-back" taxes that may become due or
assessable as a result of the removal of the Timberlands or any portion thereof
from its present property tax classification or designation as "timberlands" or
"forestland" prior to Closing or as a result of the inability of Purchaser to
obtain a requested continuance of such classification or designation at Closing
based upon any prior act or omission of Seller.

    (b) Purchaser shall pay:

    (i)  One-half of the escrow fees;

17

--------------------------------------------------------------------------------

    (ii) Title insurance premium attributable to extended coverage, if any, or
any endorsements;

    (iii) Recording fees for deeds; and

    (iv) Purchaser's attorneys fees.

    (v) Any and all compensating or "roll-back" taxes that may become due or
assessable as a result of the removal of the Timberlands or any portion thereof
from its present property tax classification or designation as "timberlands" or
"forestland" as of or after Closing, unless caused by action or failure to act
on the part of Seller.

    Except as otherwise provided in this Agreement, each party shall be
responsible for the payment of costs incurred by said party in connection with
the transaction contemplated by this Agreement.

17.5  Closing. At Closing:

    (a) Seller shall deliver to Purchaser the following:

    (i)  Special Warranty Deeds for each County in which the Timberlands and
Building are located in the form attached as Schedule 17.5(a)(i).

    (ii) Bill of Sale for the Personal Property, in substantially the form
attached hereto as Schedule 17.5(a)(ii), and other transfer documents in form
acceptable to the parties appropriate to transfer the Personal Property,
including DMV title transfer documents for any certificated vehicles;

    (iii) Assignment and Assumption Agreement for the Contracts, in
substantially the form attached hereto as Schedule 17.5(a)(iii);

    (iv) Nonforeign Affidavit to the effect that Seller is not a foreign person
as that term is used in Section 1445 of the Internal Revenue Code;

    (v) An Assignment and Assumption Agreement for the Access Rights and
Easements to be recorded in each county in which such Access Rights and
Easements are located, in substantially the form attached hereto as
Schedule 17.5(a)(v);

    (vi) A prepaid binding commitment for a standard coverage Policy of Title
Insurance; and

    (vii) An Officer's Certificate regarding representations and warranties.

    (b) Purchaser shall deliver to Seller the following:

    (i)  Executed copies of the Assignment and Assumption Agreements described
above;

    (ii) An Officer's Certificate regarding representations and warranties; and

    (iii) The Purchase Price.

    At least five (5) business days prior to Closing, Seller and Purchaser shall
complete and sign appropriate Real Estate Excise Tax Affidavits with respect to
the conveyance of the Timberlands in which Purchaser covenants that it will
request continuance of the present "timberlands" or "forestland" property tax
classification of the Timberlands, and Purchaser may then, prior to Closing,
submit such Real Estate Excise Tax Affidavits to the respective County Assessors
to obtain approval of the continuance request.

    At Closing Seller and Purchaser shall sign and deliver into escrow notices
to the State Department of Natural Resources ("DNR"), on DNR approved forms,
wherein notice is given by Seller to the DNR

18

--------------------------------------------------------------------------------

of the assignment to Purchaser of all approved Forest Practices Applications to
be assigned to Purchaser under this Agreement, and Purchaser affirms, as the new
landowner, timber owner and operator, that it agrees to be bound by all
conditions on such approved Forest Practices Applications. Upon Closing, such
notices shall be transmitted to the DNR.

18.  Indemnification.

    Seller shall defend and indemnify Purchaser and hold it harmless from any
claim, damage, liability, loss, cost, deficiency, judgment or expense (reference
to "expense" shall include, without limitation, reasonable attorneys' fees and
other costs and expenses incident to any actions, suits, proceedings or
investigations or the defense of any claims, whether prior to or at trial or in
appellate proceedings) (i) arising out of, resulting from or relating to claims
by third parties arising out of any acts or omissions of Seller prior to Closing
or any injuries, accidents, occurrences, activities or events occurring on the
Timberlands or the Building prior to Closing, and (ii) for obligations or
liabilities arising or accruing with respect to the Assets prior to the Date of
Closing. Purchaser shall defend and indemnify Seller and hold it harmless from
any claim, damage, liability, loss, cost, deficiency, judgment or expense
(reference to "expense" shall include, without limitation, reasonable attorneys'
fees and other costs and expenses incident to any actions, suits, proceedings or
investigations or the defense of any claims, whether prior to or at trial or in
appellate proceedings) (i) arising out of, resulting from or relating to claims
by third parties arising out of any acts or omissions of Purchaser for
activities conducted by Purchaser or its employees, agents or contractors
inspecting the Timberlands or the Building prior to Closing or any injuries,
accidents, occurrences, activities or events occurring on the Timberlands or the
Building after Closing (except to the extent caused by Seller or its agents,
contractors or employees), and (ii) for obligations or liabilities arising or
accruing with respect to the Assets after the Date of Closing. Purchaser's and
Seller's respective defense and indemnity obligations under this Paragraph 18
shall survive Closing.

19.  Closing and Post-Closing Adjustments and Post-Closing Matters.

    19.1  Performance Deposits.  The performance deposits, as identified and set
forth on Schedule 19.1 ("Deposits"),are or may with the passage of time or
otherwise become refundable to the contractor or permittee shown on such
Schedule 19.1. At Closing, Purchaser shall receive a credit against the Purchase
Price in the amount of such Deposits. If any Deposits are returned at or prior
to Closing, Seller shall notify Purchaser and the amount thereof shall reduce
the amount of the credit Purchaser is to receive for the Deposits. Purchaser
agrees to refund the Deposits as may be appropriate to the contractor or
permittee upon termination or completion of the corresponding contract or
permit. Purchaser shall defend and indemnify Seller and hold it harmless from
any claim, damage, liability, loss, cost, deficiency, judgment or expense
(reference to "expense" shall include, without limitation, reasonable attorneys'
fees and other costs and expenses incident to any actions, suits, proceedings or
investigations or the defense of any claims, whether prior to or at trial or in
appellate proceedings) arising out of, resulting from or relating to claims by
third parties relating to Purchaser's failure to return the Deposits for which
Purchaser has received a credit at Closing, as may be required pursuant to the
corresponding contract or permit identified on Schedule 19.1.

    19.2  Reforestation Obligations.  Seller anticipates that, barring inclement
weather, it will complete any and all statutory reforestation obligations it may
have with respect to the Timberlands prior to Closing. In the event Seller is
unable to complete such reforestation obligations prior to Closing, Purchaser
shall manage such incomplete reforestation contracts on behalf of Seller until
such contracts are complete; provided, however, that Seller shall remain
responsible for any financial obligations under such contracts, and shall
defend, indemnify and hold Purchaser harmless from and against any claim,
expense, or loss arising therefrom. The indemnity contained in this
Paragraph 19.2 shall survive Closing.

19

--------------------------------------------------------------------------------



19.3  Cost-Share Balances.

    (a) Earned Balances.  Seller shall reasonably determine the net amounts then
owing by it to the U.S. Forest Service ("USFS") and other third parties, if any,
pursuant to earned outstanding balances under cost-share or other USFS access or
transportation programs for road construction and maintenance work previously
performed to benefit or provide access to, upon or across the Timberlands
("Cost-Share Balances") as of the Closing Date. Seller shall attempt to settle
all accounts with the USFS prior to closing with respect to Cost Share Balances.
In any event, Seller shall remain responsible for any amounts then owing to the
USFS or other third parties for such Cost-Share Balances, and shall be entitled
to collect from the owing party all amounts owing to Seller by the USFS or other
third parties with respect to such Cost-Share Balances. Purchaser shall have no
rights in or liability for the Cost-Share Balances in effect as of the Closing
Date, and Seller shall defend, indemnify and hold Purchaser harmless from any
claim, expense or loss related to the Cost-Share Balances, which defense and
indemnification obligation shall survive Closing.

    (b) Commitments for Future Work.  Pursuant to the terms of Road
Rights-of-Way Construction and Use Agreements between Seller and the USFS,
listed on Schedule 19.3(b), said agreements being included in the Contracts,
there are certain road construction or reconstruction projects committed to but
not yet completed and/or accepted. Purchaser shall assume all such commitments
arising or accruing for the period from and after Closing and shall be
responsible for any payments to the USFS for such work performed by the USFS
from and after Closing and Purchaser shall be entitled to receive payments from
the USFS for any such work performed by Purchaser.

    19.4  Deferred Maintenance.  At Closing, the performance of all deferred
road construction and maintenance obligations owing by Seller to the USFS or
other third parties with respect to the Timberlands as of Closing, ("Deferred
Maintenance") shall become the responsibility of Purchaser to perform. Purchaser
shall indemnify Seller and hold it harmless from any claim, damage, liability,
loss, cost, deficiency, judgment or expense (reference to "expense" shall
include, without limitation, reasonable attorneys' fees and other costs and
expenses incident to any fines or penalties imposed by the USFS, actions, suits,
proceedings or investigations or the defense of any claims, whether prior to or
at trial or in appellate proceedings), arising out of, resulting from or
relating to Purchaser's failure to perform the post-closing Deferred Maintenance
obligations. Notwithstanding the foregoing, any Deferred Maintenance that is
required to be completed prior to Closing, shall be Seller's obligation, and
Seller shall defend, indemnify and hold Purchaser harmless from and against any
claim, expense, or loss arising therefrom. The indemnity contained in this
Paragraph 19.4 shall survive closin1g.

    19.5  Third Party Consents.  Notwithstanding anything to the contrary in
this Agreement, the Contracts and Access Rights and Easements identified on
Schedule 19.5 require the consent or approval of a third party, and if such
consent is not obtained prior to Closing, such Contracts and Access Rights and
Easements for which required consent has not been obtained shall be assigned to
Purchaser at Closing on the following basis, terms and conditions: (1) Seller
shall assign such Contracts or Access Rights and Easements subject to and
effective only at such time as such consent is obtained; (2) Seller shall
continue to use reasonable and diligent efforts, at its cost and expense, to
obtain any such consent or approval after the Closing Date; (3) until such time
as such consent has been obtained, Seller will cooperate in all reasonable
respects with the Purchaser in any lawful and economically feasible arrangement
to provide that the Purchaser shall receive the interest of the Seller in the
benefits under any such Contracts or Access Rights and Easements (except that
any such arrangement shall not require performance by Seller as agent) provided
that the Purchaser shall undertake to and shall pay or satisfy the corresponding
liabilities for the enjoyment of such benefit to the extent Purchaser would have
been responsible therefor if such consent or approval had been obtained; and
(4) Purchaser shall have no obligations or liabilities under or with respect to
such Contracts or Access Rights and Easements until the earlier of (i) the date
such consent is obtained and (ii) the date that

21

--------------------------------------------------------------------------------

Purchaser receives the benefits thereunder, and then only for obligations or
liabilities arising thereunder or with respect thereto after such date. If this
transaction closes on the foregoing basis, the Assignment and Assumption
Agreement pertaining to any such Contract or Access Rights and Easements where
such required consent has not been obtained as of Closing, shall contain
appropriate provisions consistent with the provisions of this Paragraph 19.5.

20.  Miscellaneous.

    20.1  Further Assurances.  If, at any time after the Closing Date, either
party shall consider or be advised that any further instruments or assurance or
any other things are necessary or desirable to carry out the terms of this
Agreement, the other party shall execute and deliver all such instruments and
assurances and do all things reasonably necessary and proper to carry out the
terms of this Agreement.

    20.2  Integration.  This Agreement and the documents delivered pursuant
hereto contain the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior negotiations. None of the parties
shall be bound by nor shall be deemed to have made any representations,
warranties or commitments except those required to be made by the terms of this
Agreement, or those which are contained herein or in the documents delivered
pursuant hereto.

    20.3  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original instrument, and
all such counterparts together shall constitute one Agreement.

    20.4  Severability.  Any term or provision of this Agreement that is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any term or provision
of this Agreement is so broad as to be invalid or unenforceable, the provision
shall be interpreted to be only so broad as is valid or enforceable. Subject to
the foregoing provisions of this Paragraph 20.4, if any term or provision of
this Agreement is invalid or unenforceable for any reason, such circumstances
shall not have the effect of rendering such term or provision invalid or
unenforceable in any other case or circumstance.

    20.5  Successor and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

    20.6  Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Washington.

    20.7  Assignment.  Except as expressly permitted pursuant to Paragraph 16,
neither party may assign its rights hereunder prior to the Closing without the
prior written consent of the other, which may be withheld for any reason.

    20.8  Captions and Paragraph Headings.  The headings used in this Agreement
are for convenience only and shall not affect the construction of any of the
terms of this Agreement.

    20.9  Notices.  Notices under this Agreement shall be in writing and shall
be effective when actually delivered or, if mailed, on the earlier of receipt
(or refusal of receipt) or three (3) business days after being deposited,
postage prepaid, in the United States' mails as certified mail, return receipt
requested, directed to the other party at the address set forth below, or, if
sent via facsimile transmission, on the date such facsimile transmission to the
facsimile number of the other party set forth below is confirmed by
machine-printed confirmation of the sender's facsimile machine. The

22

--------------------------------------------------------------------------------

address or facsimile numbers for notices to a party hereunder may be changed by
such party by written notice to the other party.

If to Seller:   Plum Creek Timberlands, L.P.
999 Third Avenue, Suite 2300
Seattle, WA 98104
Attention: James A. Kraft, Vice President, General Counsel and Secretary
Facsimile: (206) 467-3799
If to Purchaser:
 
Pope Resources, L.P.
19245 Tenth Avenue Northeast
Poulsbo, WA 98370-0239
Attn: Allen E. Symington, Chairman and CEO
Facsimile: (360) 697-5932
With a Copy to:
 
Warren Koons, Esq.
Davis Wright Tremaine LLP
10500 N.E. 8th Street, Suite 1800
Bellevue, Washington 98004
Facsimile: (425) 646-6199

    20.10  Time is of the Essence.  Time is of the essence of this Agreement.

    20.12.  Default.  If either party defaults (that is, fails to perform the
acts required of it) in its contractual performance herein, the non-defaulting
party, subject to the following paragraph, shall be entitled to exercise all
rights and remedies available to it at law or equity, including but not limited
to specific performance pursuant to the terms of this Agreement, damages or
rescission. If the non-defaulting party seeking damages or rescission is the
Purchaser, the Earnest Money, together with any interest thereon, shall be
refunded.

    Purchaser acknowledges that if Purchaser fails to purchase the Assets so as
to constitute a default by Purchaser hereunder, for any reason other than the
breach of Seller, Seller shall be entitled to forfeit the Earnest Money as
compensation for the detriment resulting from the removal of the Property from
the market, and entering into this Agreement rather than selling to other
potential purchasers. Therefore, in the event of Purchaser's failure to purchase
the Assets so as to constitute Purchaser's default hereunder, Seller shall have,
as Seller's sole and exclusive remedy, the right to receive the Earnest Money,
together with any interest thereon, which sum shall represent liquidated damages
for breach and not a penalty therefor. The parties acknowledge and agree that
the Earnest Money is presently a reasonable estimate of Seller's damages,
considering all of the circumstances existing on the date of this Agreement,
including the relationship of the sum to the range of harm to Seller that
reasonably could be anticipated and the expectation that proof of actual damages
would be impractical or extremely difficult. Factors taken into consideration by
the parties include Seller's loss of opportunity during the pendency of this
Agreement to sell the Assets to others on better terms, or at a higher price;
Seller's risk of loss of a bargain if the market turns negative; Seller's
damages related to its continuing obligations for the payment of taxes and
insurance; and Seller's loss of earnings on the amount of the purchase price
resulting from a delay in closing. Purchaser hereby waives all rights or
benefits of any law, rule or regulation, now or hereafter existing, which would
allow Purchaser, following Purchaser's failure to purchase the Assets so as to
constitute Purchaser's default, to claim a refund of the Earnest Money, together
with any interest thereon, as unearned earnest money, a penalty or for any other
purpose. Seller hereby waives all rights, remedies and claims, other than
forfeiture of the Earnest Money, that Seller may otherwise have for Purchaser's
failure to purchase the Assets so as to constitute a default by Purchaser under
this Agreement.

23

--------------------------------------------------------------------------------

    20.13  Schedules Incorporated.  The schedules attached to this Agreement are
incorporated herein by reference:

Schedule


--------------------------------------------------------------------------------

  Description


--------------------------------------------------------------------------------

1.3   Contracts 1.4   Access Rights and Easements 1.5   Personal Property 1.6  
Excluded Assets 4.5   Exceptions to No Violations or Conflicts 4.6   Exceptions
to No Defaults 4.8   Environmental Matters 4.9   Listing of Suits, Actions,
Proceedings 4.11   Compliance 4.14   Unrecorded Encumbrances 4.16   ESA 4.18  
Timber Harvest Operations 5.2   Exception to Authorization, No Violationor
Conflicts 12.1(a)   List of Employees 12.1(b)   Special Severance Plan for
Kelso, Washington Salaried Employees 17.5(a)(i)   Form of Special Warranty Deed
for Washington 17.5(a)(ii)   Bill of Sale 17.5(a)(iii)   Assignment and
Assumption Agreement for Contracts, Leases and Permits 17.5(a)(v)   Assignment
of Access Rights and Assumption Agreement 19.1   Deposits 19.3(b)   Road
Rights-of-Way Construction and Use Agreements 19.5   Third Party Consents

    20.14  Costs and Expenses.  Except as otherwise expressly provided in this
Agreement, each party to this Agreement shall pay its own costs and expenses
(including, without limitation, the fees and expenses of its agents,
representatives, counsel and accountants) incurred in connection with the
closing of the transactions contemplated under this Agreement.

    20.15  Attorneys Fees and Other Costs.  If either party initiates any
proceeding in law, equity or arbitration concerning this Agreement or any of its
provisions, the party that substantially prevails in such proceeding shall be
paid by the party not so prevailing therein all costs and expenses incurred in
such proceeding, including reasonable attorneys' fees at the pretrial, trial and
appellate levels as determined by the court or courts considering the matter.

    20.16  No Third Party Beneficiaries.  This Agreement is made and entered
into for the sole protection and legal benefit of the parties and, subject to
the restrictions on assignment set forth herein, their respective successors and
assigns, and no other person or entity shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement.

24

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this instrument the day
and year first above written.

PLUM CREEK TIMBERLANDS, L.P.
By
Plum Creek Timber I, L.L.C.,
Its General Partner
 
Attest:
By:


--------------------------------------------------------------------------------


 
By:


--------------------------------------------------------------------------------

  Rick R. Holley, President and Chief Executive Officer     Sheri L. Ward,
Assistant Secretary
PLUM CREEK MARKETING, INC.
By:


--------------------------------------------------------------------------------


 
By:


--------------------------------------------------------------------------------

  Rick R. Holley, President and Chief Executive Officer     Sheri L. Ward,
Assistant Secretary
POPE RESOURCES, A Delaware Limited Partnership
By:


--------------------------------------------------------------------------------

Allen E. Symington
Chairman and CEO
 
 
 

25

--------------------------------------------------------------------------------
